UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26658 Pharmacyclics, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-3148201 (IRS Employer Identification Number) 995 E. Arques Avenue Sunnyvale, CA 94085-4521 (Address of principal executive offices including zip code) (408) 774-0330 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days: YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T( 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer” and “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes £No R As of November 2, 2011 there were 68,700,360shares of the registrant's Common Stock, par value $0.0001 per share, outstanding. 1 PHARMACYCLICS, INC. Form 10-Q Table of Contents PART I.Financial Information Page No. Item 1.Financial Statements (unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 20 PART II.Other Information Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.(Removed and Reserved) 20 Item 5.Other Information 20 Item 6.Exhibits 21 Signatures 22 Exhibits Index 23 2 Table of Contents PARTI-FINANCIAL INFORMATION Item 1.Financial Statements PHARMACYCLICS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited; in thousands) September30, June30, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable 37 54 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred rent Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity: Preferred stock, $0.0001 par value; 1,000,000 sharesauthorized at September 30 and June 30, 2011; no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000 authorized at September 30 and June 30, 2011; shares issued and outstanding –68,538,744 and 67,915,865 at September 30 and June 30, 2011 7 7 Additional paid-in capital Accumulated other comprehensive loss ) ) Deficit accumulated during development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PHARMACYCLICS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; in thousands, except per share data) Three Months Ended September30, Period from Inception (April19, Through September30, Revenues: License and milestone revenues $ 37 $ $ Contract and grant revenues - - Total revenues 37 Operating expenses: Research and development General and administrative Purchased in-process research and development - - Total operating expenses Loss from operations ) ) ) Interest income 35 49 Interest expense and other income (expense), net ) - ) Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares used to compute basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PHARMACYCLICS, INC. (a development stage enterprise) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) Three Months Ended September30, Period From Inception (April19, 1991) through September30 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 98 65 Amortization of premium/discount on marketable securities, net 63 Amortization of debt discount - - Gain on sale of marketable securities - - 43 Purchased in-process research and development - - Share-based compensation expense Common stock issued in exchange for services provided - - 15 Loss on property and equipment 12 - Changes in assets and liabilities: Accounts receivable 17 ) Prepaid expenses and other assets ) 26 ) Accounts payable Accrued liabilities ) ) Deferred revenue - ) Deferred rent 70 (7
